Citation Nr: 0715925	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee meniscectomy with 
anterior cruciate ligament insufficiency.

3.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
October 1983 and from September 1990 to June 1991.  He had 
additional periods of service in the United States Navy 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  Since the award of service connection, the veteran's left 
knee disabilities have been manifested by arthritis with 
pain, aching, soreness, stiffness, and crepitus.  Functional 
loss has equated to flexion of no worse than 90 degrees with 
full extension; recurrent subluxation or instability has not 
been shown.

2.  Since the award of service connection, the veteran's 
arthritis of the right knee has been manifested by pain, 
aching, soreness, stiffness, and crepitus.  Functional loss 
has equated to flexion of no worse than 105 degrees with full 
extension.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected arthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2006).

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a left knee meniscectomy with 
anterior cruciate ligament insufficiency have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for service-connected arthritis of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a June 2002 notice letter, the RO 
notified the veteran and his representative of the legal 
criteria governing his underlying service connection claim.  
In a July 2005 notice letter, the veteran was notified 
concerning the downstream issues of higher initial ratings.  
By a statement of the case (SOC) in December 2003, as well as 
supplemental SOCs in January 2005 and June 2006, the RO 
notified them of the evidence that had been considered in 
connection with the claims and the bases for the denial of 
his claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.

While the notice did not refer to criteria for assigning an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007), this question is not now before the 
Board.  Additionally, although the complete notice may not 
have been provided until after the RO initially adjudicated 
the veteran's claims, the RO properly re-adjudicated the 
claims in June 2006, which followed the July 2005 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the June 2002 and July 2005 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Dayton, Ohio.  Additionally, the veteran was provided 
multiple VA examinations in relation to his claims, the 
reports of which are of record.  Significantly, the veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claims on appeal that need 
to be obtained.  Furthermore, the veteran was scheduled for a 
hearing before the Board in February 2007; however, he 
withdrew his request for a hearing in January 2007.

II. Analysis

The veteran asserts that his service-connected knee 
disabilities are more disabling than initially evaluated; 
thus, he contends that higher initial ratings are warranted.  
In July 2006, the veteran submitted a statement wherein he 
stated that he quit his job as a security guard because of 
knee pain.  

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's arthritis of the left knee has been rated as 10 
percent disabling under Diagnostic Code 5010, for traumatic 
arthritis substantiated by x-ray evidence.  38 C.F.R. § 4.71a 
(2006).  This diagnostic code provides that such a disability 
is to be rated as degenerative arthritis under Diagnostic 
Code 5003, the same provision under which the veteran's 
arthritis of the right knee has been evaluated.  Diagnostic 
Code 5003 in turn provides that degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5003).

In this regard, the criteria for limitation of flexion of the 
leg are found under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  
A noncompensable (zero percent) rating is warranted if 
flexion is limited to 60 degrees; a 10 percent rating is 
warranted if flexion is limited to 45 degrees; a 20 percent 
rating is warranted if flexion is limited to 30 degrees; and 
a 30 percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  The knee 
may also be rated under limitation of extension of the leg.  
A noncompensable rating is warranted if extension is limited 
to 5 degrees; a 10 percent rating is warranted if extension 
is limited to 10 degrees; a 20 percent rating is warranted if 
extension is limited to 15 degrees; a 30 percent rating is 
warranted if extension is limited to 20 degrees; a 40 percent 
rating is warranted if extension is limited to 30 degrees; 
and a 50 percent rating is warranted if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  
(Full range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71 (Plate II) (2006).

Additionally, the veteran's residuals of a left knee 
meniscectomy with anterior cruciate ligament (ACL) 
insufficiency has been evaluated as 10 percent disabling 
under Diagnostic Code 5257 for "recurrent subluxation or 
lateral instability."  The criteria for that diagnostic code 
provide for a 10 percent rating for slight recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability, which is the maximum schedular rating for this 
disability.  38 C.F.R. § 4.71a (Diagnostic Code 5257) (2006).  

Left Knee

A review of the medical evidence since the award of service 
connection reveals that the veteran was provided a VA 
orthopedic examination in March 2003.  The veteran complained 
of pain and instability in the left knee without swelling.  
He reported that the symptoms worsened with activity.  On 
examination, the veteran's left knee exhibited mild varus 
laxity, ACL insufficiency, and crepitus.  Valgus laxity and 
effusion were not shown.  Range of motion testing reflected 
extension to minus 5 degrees and flexion to 135 to 140 
degrees.  X-rays of the left knee showed no evidence of acute 
fracture or dislocation.  There was normal bony apposition 
alignment and the joint spaces were well maintained.  Two 
metallic screws were seen which were transfixing a previous 
fracture of the distal left femur and proximal tibia.  There 
was moderate spurring of the left patella.  The impression 
was post-traumatic changes of the distal left femur and 
proximal tibia and degenerative changes at the patella of the 
left knee.  The examiner diagnosed the veteran with left knee 
ACL insufficiency and residuals of arthroscopic lateral 
meniscectomy, as well as partial meniscectomy and residuals 
of left ACL repair.

The veteran was afforded another VA examination in May 2006.  
A history was provided that the veteran hurt his knee in 1986 
and underwent a lateral meniscectomy and ACL reconstruction.  
His subjective symptoms of the left knee were reported as 
pain, aching, soreness, and stiffness, which are bothered by 
repetitive use.  The examiner noted that the veteran did not 
use an assistive device and that he was able to perform his 
normal job and daily activities.  Range of motion was from 
zero to 120 degrees.  There was pain over the last 30 degrees 
of flexion.  The examiner stated that repetitive use caused 
increased aches, pains, soreness, tenderness, and 
fatigability, but any other range of motion change was 
speculative.  The left knee was stable to medial to lateral 
and anterior to posterior testing.  Arthritis was 
demonstrated by prior x-ray evidence.  A diagnosis of post-
operative meniscectomy and ACL repair of the left knee with 
arthritis was provided.

Treatment records from the Dayton VAMC reflect intermittent 
treatment for left knee pain.  In September 2004, a 
functional capacity evaluation was performed concerning 
multiple body systems.  Regarding the veteran's left knee, 
arthritis was diagnosed with subjective complaints of pain.  
Loss of range of motion was reported but no objective 
measurements were documented.

Based on the evidence provided in the March 2003 and May 2006 
VA examination reports and the VA treatment records, the 
Board finds that higher initial ratings are not warranted for 
the veteran's service-connected left knee disabilities at any 
time since the award of service connection.  In this case, it 
has not been shown that flexion of the left knee has been 
limited to even a noncompensable level of 60 degrees, but 
rather to no worse than 120 degrees in the May 2006 
examination report.  In order for a higher rating to be 
warranted, flexion must be limited to worse than 30 degrees, 
which has not been shown by examination.  38 C.F.R. § 4.71a 
(Diagnostic Code 5260).  Moreover, a noncompensable level of 
extension has been demonstrated.  The VA examinations 
reflected loss of 5 degrees of extension or better.  In order 
for a separate or higher rating to be warranted, extension 
must be limited to 10 degrees, which has also not been shown 
by examination.  38 C.F.R. § 4.71a (Diagnostic Code 5261).

As alluded to in the preceding sentence, VA's General Counsel 
has issued a precedential opinion that provides for the 
possible assignment of separate disability ratings for 
limitation of flexion and limitation of extension involving 
the same knee joint.  VAOPGCPREC 9-2004 (Sep. 17, 2004).  In 
that opinion, the General Counsel said that where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Nevertheless, because the 
veteran's limitation of flexion and extension are such that a 
compensable rating is not warranted for either, separate 
ratings are not for application.

Moreover, regarding any functional loss of the left knee due 
to other factors, the Board finds that a higher initial 
rating is not warranted.  The May 2006 examiner reported that 
repetitive use caused increased aches, pains, soreness, 
tenderness, and fatigability.  Even if the point where pain 
is experienced is considered, such as at 90 degrees of 
flexion, a higher rating would not be warranted.  Thus, the 
initial 10 percent rating for left knee arthritis based on 
limitation of motion is proper and already takes into account 
the effects of painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7.

Furthermore, the VA examinations and treatment records have 
not reflected objective evidence of recurrent subluxation or 
lateral instability.  In fact, the May 2006 examiner stated 
that the veteran's left knee was stable.  Therefore, a rating 
in excess of 10 percent for residuals of a left knee 
meniscectomy with ACL insufficiency is not warranted since 
the award of service connection.  It has not been 
demonstrated that the veteran's left knee exhibits moderate 
or severe subluxation or instability as set forth under 
Diagnostic Code 5257.

The Board has also considered the applicability of a higher 
initial rating for the veteran's left knee disabilities under 
other potentially applicable diagnostic codes.  However, 
because ankylosis, dislocated cartilage, or impairment of the 
tibia or fibula has not been clinically shown, an evaluation 
would not be in order under Diagnostic Code 5256, 5258, or 
5262.  See 38 C.F.R. § 4.71a.

Right Knee

A review of the evidence with respect to arthritis of the 
right knee indicates that it has been less debilitating than 
the veteran's left knee since the award of service 
connection.  In the March 2003 VA examination report, the 
veteran stated that symptoms in his right knee were worsening 
as a result of favoring his left knee.  Range of motion of 
the right knee was reported as extension to minus 2 to 3 
degrees and flexion to 140 degrees.  A diagnosis of mild 
patellofemoral arthritis was provided.

In June 2003, the veteran underwent further VA examination of 
his right knee.  Range of motion was documented as zero to 
140 degrees.  Mild crepitus was shown without effusion or 
laxity.  The examiner diagnosed the veteran with mild 
patellofemoral arthritis secondary to his left knee 
disabilities.  The May 2006 VA examination report documented 
symptoms of the right knee similar to that of the veteran's 
left knee.  The examiner reported range of motion from zero 
to 135 degrees with pain over the last 30 degrees.  VA 
records reflect that the veteran injured his right knee in 
April 2005 and that he received treatment for right knee 
pain.

Based on this evidence, the Board finds that an initial 
rating in excess of 10 percent is not warranted for the 
veteran's service-connected right knee arthritis at any time 
since the award of service connection.  Similar to the left 
knee, it has not been shown that flexion of the right knee 
has been limited to even a noncompensable level of 60 degrees 
for flexion or 5 degrees for extension.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5260, 5261).  Nearly full range of 
motion has been reported in the VA examinations.  
Consequently, a 10 percent rating for arthritis is 
appropriate.  Additionally, because the veteran's range of 
motion of the right knee has not been limited to a 
compensable degree, separate ratings for limitation of 
flexion and extension are not warranted.  See VAOPGCPREC 9-
2004.

The initial 10 percent rating for right knee arthritis based 
on limitation of motion already takes into account the 
effects of painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7.  Even if the point where 
pain has been experienced is considered, such as at 105 
degrees of flexion as reported by the May 2006 examiner, a 
higher initial rating would not be warranted.  Also, because 
ankylosis, recurrent subluxation, lateral instability, 
dislocated cartilage, or impairment of the tibia or fibula 
has not been clinically shown in the right knee, an 
evaluation would not be in order under Diagnostic Code 5256, 
5257, 5258, or 5262.  See 38 C.F.R. § 4.71a.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's knee disabilities reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disabilities result in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disabilities 
otherwise render impractical the application of the regular 
schedular standards.  In fact, his disabilities are 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for higher initial ratings for his 
service-connected knee disabilities.  While the Board does 
not doubt the sincerity of the veteran's belief that his knee 
disabilities are more severely disabling than they were 
initially rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the 
claims for an initial rating in excess of 10 percent each 
must be denied for arthritis of the left knee, residuals of a 
left knee meniscectomy with anterior cruciate ligament 
insufficiency, and arthritis of the right knee.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claims 
for higher initial ratings, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for arthritis 
of the left knee is denied.

An initial evaluation in excess of 10 percent for residuals 
of a left knee meniscectomy with anterior cruciate ligament 
insufficiency is denied.

An initial evaluation in excess of 10 percent for arthritis 
of the right knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


